Title: 9th.
From: Adams, John Quincy
To: 


       Amory went to Salem this afternoon. They have a ball there this evening, said to be given to the Court. Amory went to attend it. I pass’d the evening at Mr. Bradbury’s, where we play’d a number of tunes in concert, besides a cheating game of cards. I got through the theory of the earth. I am more and more pleased with the author. One part of his theory is merely hypothetical, and might perhaps be called extravagant. He supposes the earth, and the other planets were originally a part of the Sun, and that they were sever’d from it by the shock of a comett. Yet even in this part his reasoning is very ingenious; the other part of his theory is founded upon facts; he lays very justly much more stress upon this, and his arguments are very strong and convincing. He supposes that the continents and islands which are now inhabited, were covered by the waters of the ocean, and that they will be so again: that at some future period the Alps, the Pyrenees, and the Andes, will be at the bottom of the sea, and that the earth now beneath the atlantic, and pacific oceans, will be the abodes of men, adorned, with splendid cities, and crowned with venerable forests. The phenomena, from which he deduces his strongest, arguments are the continual motion of the Sea from east to west, the correspondent angles of mountains, the horizontal, and parallel position of the different strata of earth, and the innumerable quantities of sea shells and other marine productions, found in all parts of the earth, at a considerable depth under-ground.... If the author is some times mistaken, he is certainly every where philosophical.
      